 
 
I 
108th CONGRESS
2d Session
H. R. 4293 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2004 
Ms. Norton introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To modify the boundary of the Mary McLeod Bethune Council House National Historic Site in Washington, District of Columbia. 
 
 
1.Short titleThis section may be cited as the Mary McLeod Bethune Council House National Historic Site Boundary Adjustment Act. 
2.Boundary modificationSection 2 of the Act entitled An Act to authorize the National Park Service to acquire and manage the Mary McLeod Bethune Council House National Historic Site, and for other purposes, approved December 11, 1991 (105 Stat. 1652), is amended—  
(1)by inserting (a) before The Secretary; and 
(2)by adding after subsection (a) (as so designated by paragraph 1 of this section) the following new subsection: 
 
(b)The Secretary may acquire, with the consent of the owner thereof, by donation or by purchase with donated or appropriated funds, the abutting property located at 1320 Vermont Avenue Northwest, Washington, District of Columbia, and generally depicted on the map entitled Mary McLead Bethune Council Proposed Boundary Adjustment, numbered 021/80,006, and dated February 2004, to be used for visitor orientation, administrative purposes, archival storage, facilities for researchers, and accessibility for handicapped persons.. 
 
